DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s filing of January 19, 2021.  Claims 1-19 are presented for examination, with Claims 1, 9, and 17 being in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106231754A (“Zhang”), cited in an IDS, machine translation provided herein, citations are to the page numbers of the machine translation.
	Regarding Claim 1, Zhang discloses a method for controlling partition lighting of a conference room based on a wireless networking technology (Figs. 1 and 2; pages 23-24), comprising: 
	controlling, by a control panel (control panel 122+140 in Fig. 2; page 24, lines 13-17), a working state of lighting equipment in the conference room, wherein: the lighting equipment in the conference room is divided into at least one group according to areas 
	presetting, by the control panel (122+140), at least one working mode and a corresponding lighting equipment group number, and generating and storing at the control panel a worksheet in which the working mode has a one-to-one correspondence with the lighting equipment group number (steps 601b-605b, pages 38-39, scene instructions, mapping relationships); 
	querying, by the control panel (122+140), the worksheet stored at the control panel according to lighting requirements of a user to determine a lighting equipment that the user requires to be enabled, and obtaining a lighting equipment group number corresponding to the lighting equipment required to be enabled (steps 601b-605b, pages 38-39, querying the control instructions corresponding to the scene instructions); and 
	broadcasting, by the control panel (122+140), a wireless control command carrying the lighting equipment group number corresponding to the lighting equipment required to be enabled to the lighting equipment through the wireless ad hoc network (page 23, lines 8-15) between the wireless control modules, receiving and forwarding, by the lighting equipment, the wireless control command, and performing a corresponding operation according to the wireless control command (steps 601b-605b, pages 38-39, scene instructions, mapping relationships), wherein the lighting equipment 

	Regarding Claim 2, Zhang further discloses wherein querying the worksheet comprises: receiving, by the control panel (122+140), a control command triggered by the user, and obtaining a working mode corresponding to a currently controlled lighting equipment, wherein each lighting equipment stores a working mode most recently received (steps 401-406, pages 27-28); and 
	querying, by the control panel (122+140), the worksheet stored at the control panel according to the working mode corresponding to the currently controlled lighting equipment to determine the lighting equipment which the user requires to be enabled, and obtaining the lighting equipment group number corresponding to the lighting equipment required to be enabled (steps 601b-605b, pages 38-39, querying the control instructions corresponding to the scene instructions).

	Regarding Claim 3, Zhang further discloses prior to querying the worksheet, further comprising: determining whether the control panel (122+140) receives a mode 
	broadcasting, by the control panel (122+140), the wireless control command carrying the switched working mode to each lighting equipment and each control panel in the conference room through the wireless ad hoc network (page 23, lines 8-15) between the wireless control modules, receiving and forwarding, by each lighting equipment and each control panel, the wireless control command, and updating the working mode locally stored in each lighting equipment and each control panel according to the wireless control command (steps 601b-605b, pages 38-39, scene instructions, mapping relationships).

	Regarding Claim 4, Zhang further discloses wherein broadcasting the wireless control command comprises: encoding, by the control panel, the lighting equipment group number corresponding to the lighting equipment required to be enabled according to a set encryption rule to generate a working group number in a specific format (group of control fields including a first identifier and a control parameter; page 27, line 21 to page 28, line 4); and 
	broadcasting, by the control panel, the wireless control command carrying the working group number in the specific format to each lighting equipment through the wireless ad hoc network between the wireless control modules (steps 601b-605b, pages 38-39, scene instructions, mapping relationships).


	transmitting, by the control panel, the wireless control command to the lighting equipment corresponding to the current lighting equipment group number through the wireless ad hoc network between the wireless control modules to control the lighting state of the lighting equipment, wherein the wireless control command carries the lighting scene selected by the user (steps 601b-605b, pages 38-39, scene instructions, mapping relationships).

	Regarding Claim 6, Zhang further discloses further comprising: selecting, by the control panel (122+140), a lighting equipment with a strongest RSSI intensity among the lighting equipment corresponding to the current lighting equipment group number through the wireless ad hoc network, and establishing a connection (operation information, step 407, page 29); 
	obtaining, by the control panel, a target lighting parameter and an actual lighting parameter of the connected lighting equipment; calculating, by the control panel, a correction coefficient of the actual lighting parameter according to the target lighting parameter; and adjusting, by the control panel, a lighting parameter of the connected lighting equipment according to the correction coefficient, and controlling the connected lighting equipment to perform lighting, according to the adjusted lighting parameters (steps 409-413, pages 30-31).

	Regarding Claim 7, Zhang further discloses further comprising: transmitting, by the control panel (122+140), the correction coefficient to all lighting equipment corresponding to the current lighting equipment group number; and adjusting lighting parameters of all the lighting equipment corresponding to the current lighting equipment group number according to the correction coefficient, and controlling all the lighting equipment corresponding to the current lighting equipment group number to perform lighting according to the adjusted lighting parameters (steps 409-413, pages 30-31).

	Regarding Claim 8, Zhang further discloses further comprising: setting, by a timer of the control panel, different timing times for different scene modes; and switching automatically to a next preset scene mode in a case where the timing time of a scene mode is reached (step 605b, timer, pages 39-40).

	Regarding Claim 9, Zhang discloses a device for controlling partition lighting of a conference room based on a wireless networking technology (Figs. 1 and 2; pages 23-24), wherein: 
	the device is applied to a control panel (control panel 122+140 in Fig. 2; page 24, lines 13-17) which controls a working state of lighting equipment in the conference room, the lighting equipment in the conference room is divided into at least one group according to area (n groups, page 27, lines 22-25), each group of lighting equipment has an independent lighting equipment group number (each group of control fields includes a first identifier and a control parameter; page 27, lines 22-25), the control 
	a mode presetting module, configured to preset, by the control panel (122+140), at least one working mode and a corresponding lighting equipment group number, and generate and store at the control panel a worksheet in which the working mode has a one-to-one correspondence with the lighting equipment group number (steps 601b-605b, pages 38-39, scene instructions, mapping relationships); 
	a selection obtaining module, configured to query, by the control panel (122+140), the worksheet stored at the control panel according to a lighting requirement of a user to determine a lighting equipment that the user requires to be enabled, and obtain a lighting equipment group number corresponding to the lighting equipment required to be enabled (steps 601b-605b, pages 38-39, querying the control instructions corresponding to the scene instructions); and 
	a first wireless control module, configured to broadcast, by the control panel (122+140), a wireless control command carrying the lighting equipment group number corresponding to the lighting equipment required to be enabled to the lighting equipment through the wireless ad hoc network (page 23, lines 8-15) between the wireless control modules, receive and forward, by the lighting equipment, the wireless control command, and perform a corresponding operation according to the wireless control command (steps 601b-605b, pages 38-39, scene instructions, mapping relationships), wherein the lighting equipment comprises at least two nodes in the wireless ad hoc network (at least two lighting gateways 140; page 23, lines 16-18; page 24, lines 1-3; a lighting gateway 

	Regarding Claim 10, Zhang discloses wherein the selection obtaining module is further configured to: receive, by the control panel (122+140), a control command triggered by a user, and obtain a working mode corresponding to a currently controlled lighting equipment, wherein each lighting equipment stores a working mode most recently received (steps 401-406, pages 27-28); and 
	 query, by the control panel (122+140), the worksheet stored at the control panel according to the working mode corresponding to the currently controlled lighting equipment to determine the lighting equipment which the user requires to be enabled, and obtain the lighting equipment group number corresponding to the lighting equipment required to be enabled (steps 601b-605b, pages 38-39, querying the control instructions corresponding to the scene instructions).

	Regarding Claim 11, Zhang further discloses further comprising: a switching determining module, configured to: determine whether the control panel (122+140) receives a mode switching command, and if so, obtain, by the control panel, a switched working mode (user instructions, step 401, page 27); and 


	Regarding Claim 12, Zhang further discloses wherein the first wireless control module is further configured to: encode, by the control panel (122+140), the lighting equipment group number corresponding to the lighting equipment required to be enabled according to a set encryption rule to generate a working group number in a specific format (group of control fields including a first identifier and a control parameter; page 27, line 21 to page 28, line 4); and 
	broadcast, by the control panel, a wireless control command carrying the working group number in the specific format to each lighting equipment through the wireless ad hoc network between the wireless control modules (steps 601b-605b, pages 38-39, scene instructions, mapping relationships).

	Regarding Claim 13, Zhang further discloses further comprising: a scene presetting module, configured to preset, by the control panel (122+140), at least one lighting scene (steps 601b-604b, pages 38-39); and 

	wherein the first wireless control module is further configured to transmit, by the control panel, a wireless control command to the lighting equipment corresponding to the current lighting equipment group number through the wireless ad hoc network (page 23, lines 8-15) between the wireless control modules to control the lighting state of the lighting equipment, wherein the wireless control command carries a lighting scene selected by the user (steps 601b-605b, pages 38-39, scene instructions, mapping relationships).

	Regarding Claim 14, Zhang further discloses wherein: the first wireless control module is further configured to: select, by the control panel (122+140), a lighting equipment with a strongest RSSI intensity among the lighting equipment corresponding to the current lighting equipment group number through the wireless ad hoc network, and establish a connection (operation information, step 407, page 29); and 
	obtain, by the control panel (122+140), a target lighting parameter and an actual lighting parameter of the connected lighting equipment; and the device further comprises: a scene detection module that is configured to: calculate, by the control panel, a correction coefficient of the actual lighting parameter according to the target lighting parameter; and adjust, by the control panel, a lighting parameter of the connected lighting equipment according to the correction coefficient, and control the 

	Regarding Claim 15, Zhang further discloses further comprising: a scene correction module that is configured to: transmit, by the control panel (122+140), the correction coefficient to all lighting equipment corresponding to the current lighting equipment group number; and adjust lighting parameters of all the lighting equipment corresponding to the current lighting equipment group number according to the correction coefficient, and control all the lighting equipment corresponding to the current lighting equipment group number to perform lighting according to the adjusted lighting parameters (steps 409-413, pages 30-31).

	Regarding Claim 16, Zhang further discloses further comprising: a scene timing switching module that is configured to: set, by a timer of the control panel, different timing times for different scene modes; and switch automatically to a next preset scene mode in a case where the timing time of a scene mode is reached (step 605b, timer, pages 39-40).

	Regarding Claim 17, Zhang discloses a device for controlling partition lighting of a conference room based on a wireless networking technology (Figs. 1 and 2; pages 23-24), wherein the device is applied to a lighting equipment which receives and forwards control signals of a control panel (control panel 122+140 in Fig. 2; page 24, lines 13-17), the control panel and the lighting equipment are provided with wireless 
	a second wireless control module (in one of 160), configured to receive, by the lighting equipment, a wireless control command broadcast by the control panel (122+140) through the wireless ad hoc network between the wireless control modules (page 23, lines 8-15); 
	a determining module, configured to obtain, by the lighting equipment and according to the wireless control command, a lighting equipment group number corresponding to the lighting equipment required to be enabled which is carried in the wireless control command (each group of control fields includes a first identifier and a control parameter; page 27, lines 22-25); and 
	a response module, configured to determine, by the lighting equipment, whether itself needs to respond to the wireless control command according to the lighting equipment group number corresponding to the lighting equipment required to be enabled, if so, perform and forward by the lighting equipment the wireless control command, and if not, forward by the lighting equipment the wireless control command (steps 601b-605b, pages 38-39, scene instructions, mapping relationships), wherein the lighting equipment comprises at least two nodes in the wireless ad hoc network (at least two lighting gateways 140; page 23, lines 16-18; page 24, lines 1-3; a lighting gateway installed in each floor of a building; paragraph bridging pages 40-41) and when one of the at least two nodes in the wireless ad hoc network is damaged, the other nodes in the wireless ad hoc network operate continuously (when one fails, the lighting control 

	Regarding Claim 18, Zhang further discloses wherein the response module is further configured to: decode, by the lighting equipment, a lighting equipment group number in a specific format corresponding to the lighting equipment required to be enabled according to a set decryption rule to obtain each decoded independent lighting equipment group numbers (group of control fields including a first identifier and a control parameter; page 27, line 21 to page 28, line 4); and 
	determine, by the lighting equipment, whether itself needs to respond to the wireless control command according to each decoded independent lighting equipment group number (steps 601b-605b, pages 38-39, scene instructions, mapping relationships).

	Regarding Claim 19, Zhang further discloses further comprising: a scene configuration module configured to preset, by the lighting equipment, a lighting parameter matching a lighting scene of the control panel (steps 601b-604b, pages 38-39); and 
	wherein the second wireless control module is further configured to receive and forward, by the lighting equipment, a wireless control command transmitted by the control panel, wherein the wireless control command carries a lighting scene selected by the user (steps 601b-605b, pages 38-39, scene instructions, mapping relationships); and 
.

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.
	Applicant argues, with respect to amended independent Claims 1, 9 and 17, in essence that Zhang fails to disclose the newly added limitation “wherein the lighting equipment comprises at least two nodes in the wireless ad hoc network and when one of the at least two nodes in the wireless ad hoc network is damaged, the other nodes in the wireless ad hoc network operate continuously.”
	The examiner cannot concur with Applicant’s argument because Zhang clearly discloses wherein the lighting equipment comprises at least two nodes in the wireless ad hoc network, Zhang discloses at least two lighting gateways 140 in page 23, lines 16-18; see also page 24, lines 1-3 where it discloses a lighting gateway installed in each floor of a building, see paragraph bridging pages 40-41, and when one of the at least two nodes in the wireless ad hoc network is damaged, the other nodes in the wireless ad hoc network operate continuously, Zhang discloses when one fails, the lighting control equipment learns of the failure and manages around the failure, as broadly claimed, see the last four lines of page 41, thereby meeting all the claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844  

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844